Title: Acknowledgments of Poetic Offerings to Franklin: Five Models, [Spring?], 1777
From: Franklin, Benjamin
To: 


These drafts are impossible to date, except perhaps in a general way. Four of them were composed after Franklin’s move to Passy at the end of February, and are in the hand of Le Veillard, his friend and neighbor there. The fifth is in the hand of the abbé Martin Lefèbvre de la Roche, a house guest of another neighbor, Mme. Helvétius; it does not mention Passy, but is so close to the others in substance that it would appear to have been written at about the same time. If there were any particular period when Franklin was inundated with verses, these replies might be assigned to it; but the effusions that survive are too scattered to offer a clue. The only remaining clue is that he apparently did not draft the notes himself and then have them corrected, as he did with later exercises, but prevailed on friends to write them for him; this lack of confidence in his French suggests an early date, and we are therefore assigning the models to the first months in Passy.
 

I.
Monsieur
Passy ce [blank]
Je me rejouis pour ma patrie de ce qu’elle a éxcité assez d’interest parmi les guerriers de l’europe pour engager un grand nombre a sa deffense; je vous remercie en particulier, Monsieur, de vos intentions pour elle et je reçois avéc reconnoissance les vers que vous voulez bien m’addresser, mais malheureusement je n’ai pas assez d’usage du françois pour en connoître tout le prix; je souhaite que vous soyez bientost delivré des contradictions que vous éprouvez et je suis Monsieur Vostre tres humble et tres obeissant Serviteur
B.F.


II. 
Passy ce [blank]
J’ay l’honeur de vous remercier, Monsieur, des vers que vous m’avez addressés, je n’ai point assez de connoissance de vostre langue pour en sentir tout le prix et vous donner mon avis sur leur impréssion, mais je ne puis qu’estre reconnoissant des sentiments que vous temoignez pour ma patrie et pour moy. Je suis tres parfaitement Monsieur Vostre tres humble et tres obeissant Serviteur
B.F.

  
    Notation: Models of Notes written for Dr. F.
  


III. 
Passy ce [blank]
J’ay l’honeur de vous remercier, Monsieur, des vers que vous m’avez addressés, je n’ay point assez de connoissance de vostre Langue pour en sentir toutes les beautés, mais je ne puis qu’estre reconnoissant des sentiments que vous temoignez pour ma patrie et pour moy. Je suis tres parfaitement Monsieur Vostre tres humble et tres obeissant Serviteur
B.F.


IV. 
Passy ce [blank]
Je n’ay pas, Monsieur, assez de connoissance de vostre langue pour sentir tout le merite de la poësie française, j’ay cependant l’honeur de vous remercier des vers que vous m’avez addressés et des sentiments qu’ils expriment pour ma patrie et pour moy. Je suis tres parfaitement Monsieur Vostre tres humble et tres obeissant Serviteur
B.F.


V. 
Je vous suis obligé, Monsieur, du beau poëme que vous m’avez envoyé. En le lisant, j’ai eu regret de ne pas assez bien connoitre vôtre langue, pour mieux sentir et aprétier vôtre ouvrage. Je vous remercie en particulier de m’y avoir nommé, en parlant de plusieurs gens celebres de vôtre Nation. J’ai l’honneur d’être avec estime M. 
B. Franklin

